Title: 23. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 253. 26
       Sir
       Amsterdam October 27. 1780
      
      Question 25. Do they who have lost their Possessions and Fortunes by the War, endure it patiently as Compatriots, So that nothing can be feared from them?
      
      Loosing Fortunes in America, has not such dreadful Consequences to Individuals or Families, as it has in Europe. The Reason is obvious because the means of Subsistance are easier to be obtained, So that nobody suffer for Want. As far as I am acquainted with the Sufferers, they have born their Losses both of Property and Relations with great Fortitude and so far from producing in their Minds a desire of submission they have only served to irritate them, to convince them more fully of the precarious and deplorable Situation they should be in under the Government of the English and to make them more eager to resist it.
      
      Question 26. How has it gone, with the Cultivation of the Land, before the Troubles at their Commencement and at present? What Change has taken Place?
      
      
      Agriculture ever was and will be the dominant Interest in America. Nevertheless before this War, perhaps, she run more into Commerce than was for her Interest. She depended too much perhaps upon Importations for her Cloathing, Utensiles &c. and indulged in too many Luxuries. When the Prospect opened in 1775 of an Interruption of her Commerce she applied her self more to Agriculture, and Many Places that depended upon the Lumber Trade the Fishery &c., for the Importation of even their Bread have turned their Labour and Attention to raising Corn Wool Flax and Cattle, and have lived better and advanced in Wealth and Independance faster than ever they did. For Example, the Towns in the Neighbourhood of the Sea in the Massachusetts Bay, used to depend upon the Fishery and Commerce, to import them their Wheat and Flour from Philadelphia, Maryland and Virginia and Rice from South Carolina and Georgia. The Communication being interrupted by Sea, Since the War, they have planted their own Corn.
      The Eastern Parts of the Massachusetts Bay, before the War depended, on the Commerce of Lumber for the West India Market, and of Masts, Yards and Bowsprits for the Royal Navy of Great Britain, to procure them Cloaths, Meat and Strong Liquors. Since the War, they have cultivated their Lands raised their own Corn, Wool, Flax, and planted the Apple Tree instead drinking rum. In consequence of which they are more temperate, wealthy and independant than ever.
      North Carolina depended upon the Commerce of Pitch, Tar and Turpentine and Tobacco, for the Importation of many Things. Since the War, they have turned their Labour, to raise more of the Things which they wanted.
      Maryland, Virginia and N. Carolina, depended upon the Trade of Tobacco to import coarse Cloaths for their Negroes. Since the War they have raised less Tobacco and more Wheat, Wool and Cotton, and made the coarse Cloaths themselves.
      So that upon the whole the Lessening of Commerce, and the Increase of Agriculture, has rendered America more independant than she ever was.
      I have the Honour to be &c.
      
       John Adams
      
     